PER CURIAM.
Defendant appeals his jury conviction for conspiracy to promote any obscene matter or performance [§ 847.07(4)(c)].
Leonard Campagno, the defendant, was contacted by Mr. Kirtman, a film producer, to supply actors and actresses for a film to be shot aboard a boat called the “Seahorse”. Defendant supplied three actors and three actresses who acted out scenes depicting sex acts such as sexual intercourse, cunnilingus, fellatio and homosexuality. Similar scenes also were shot at the private residence of Dr. Daviglus. In addition to supplying the actresses and actors for the filming, defendant took still photographs of the performers and throughout the filming gave advice to them and the cameramen.
The film itself was stolen and consequently was not introduced at defendant’s trial. However, witnesses for the State described the activities taking place during the filming. The defense objected to this testimony on the grounds that the film was the best evidence. The objection was denied. The jury returned a verdict of guilty of conspiring to promote any obscene matter or performance.
Defendant basically argues that the evidence was insufficient to support the verdict because the film was not introduced into evidence and, therefore, the jury could not determine the obscenity vel non of the film taken as a whole. We cannot agree.
§ 847.07(4)(c), Fla.Stat., F.S.A.1 in addition to making illegal the wholesale promotion of obscene matter, also outlaws the wholesale promotion of any obscene performance, the theory upon which the State based its case.
There being competent substantial evidence as to the obscene nature of the performance and defendant’s participation in the production of this performance by procuring and paying the performers, taking still photographs, rendering advice to the cameramen and the performers, and receiving compensation for his services, we will not disturb the jury’s guilty verdict.
We also considered defendant’s remaining points on appeal and find them to be lacking in merit.
Affirmed.

. “(4)(c) Any person who knowingly wholesale promotes any obscene matter or performance, or in any manner knowingly hires, employs, uses or permits any person to wholesale promote or assist in wholesale promoting any obscene matter or performance is guilty of a felony of the third degree, punishable as provided in § 775.082, § 775.083 or § 775.084. ‘Wholesale promote’ means to manufacture, issue, sell, provide, deliver, transfer, transmute, publish, distribute, circulate, disseminate, or offer or agree to do the same, with or without consideration, for purposes of resale or redistribution.” [Emphasis Supplied]